Citation Nr: 9925714	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Whether the claim of entitlement to service connection for 
bilateral sensorineural hearing loss is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1967.

In June 1998, the Department of Veterans Affairs (VA) 
Regional Office in Hartford, Connecticut denied the veteran's 
service connection claim for hearing loss.  The veteran 
timely appealed to the Board of Veterans' Appeals (Board).  
The veteran perfected his appeal through the submission of VA 
Form 9, in which he requested to appear before a Member of 
the Board at the RO (Travel Board hearing).  Both the veteran 
and his wife testified at a Travel Board hearing on
May 24, 1999.  


FINDINGS OF FACT

1.  The service medical records show that the veteran 
complained of subjective
hearing loss during his period of military service.

2.  The veteran has claimed exposure to acoustic trauma 
during service and has submitted private medical evidence 
which associates the veteran's current hearing loss with his 
claimed exposure to acoustic trauma while in the military.

3.  The veteran's claim is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Impaired hearing is considered by the VA 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 80-81.

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has in fact 
presented evidence of a well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence (lay or 
medical, as appropriate) of (1) current disability; (2) an 
in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

In this case, the veteran contends that service connection is 
warranted because he complained of hearing loss and had 
exposure to noise while in the military.  The veteran also 
contends that he sought treatment for his hearing loss in the 
years following his discharge from the military.  Finally, 
the veteran has submitted private medical evidence which 
diagnoses current, mild to moderately severe neurosensory 
hearing loss, along with a medical nexus opinion linking the 
veteran's hearing condition to his exposure to noise while 
serving in the military.  Accordingly, the Board finds that 
the veteran has submitted a well-grounded claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss.


ORDER

As evidence of a well-grounded claim for service connection 
for bilateral sensorineural hearing loss has been presented, 
the appeal is granted to this extent.

REMAND

The veteran's served on active duty in the military during 
the Vietnam War.  He was stationed on the USS Brister (DER-
327), where his military occupational specialty (MOS) was 
that of an engine mechanic.  The veteran testified during his 
Travel Board hearing that his shipboard station was in the 
engine room where he routinely spent 12 or 13 hours a day in 
an engine room, in close proximity to three diesel engines.  
The veteran testified that the engines produced a great deal 
of noise and that he never wore any type of hearing 
protection.  The veteran also testified that he reported to 
sick call while on shipboard duty to complain of ear problems 
and excessive noise in the engine room.

The veteran's service medical records (SMRs) include an 
audiological evaluation that was conducted as part of his 
pre-enlistment physical in May 1964.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
10 (20)
NA
0 (5)
LEFT
20 (35)
5 (15)
20 (30)
NA
0 (5)

In the military prior to 1967 the ASA standard for testing 
was used.  The numbers in parenthesis represent the 
conversion to the ISO standard which is the current standard 
in use.  Speech audiometry which reveals speech recognition 
ability is not available from this examination.

The veteran's SMRs indicate that he complained of ear 
problems and hearing loss in September 1966.  Initially the 
veteran was diagnosed with an accumulation of earwax in his 
right ear, which was removed for him through an irrigation 
process.  Shortly after that treatment, both ear canals were 
observed to be clear and the veteran's left tympanic membrane 
was observed to be normal.  Both subjective hearing loss and 
serous otitis media were noted in the veteran's right ear.  
The following week, the veteran's right ear hearing loss had 
improved slightly, but not completely.  No hearing loss in 
the left ear was either complained of or noted at this time.  
Also, there is no indication that an audiological examination 
was conducted at any point during the veteran's diagnosis or 
treatment.  The veteran's separation physical, conducted in 
August 1967, lists no complaints or ear problems or hearing 
loss, and notes that the veteran scored 15/15 on the 
"whisper test" for hearing acuity.

A VA examination conducted in December 1967, for a condition 
not pertinent to this appeal, was negative for complaints or 
findings referring to hearing loss.

The veteran testified during his Travel Board hearing that he 
sought treatment for ear problems and hearing loss from his 
family's general practitioner shortly after his discharge 
from the military.  The veteran also testified that this 
physician is deceased, and that it is not possible to locate 
any of those treatment records.  In addition, the veteran 
testified that he sought treatment for ear problems and 
hearing loss at a walk-in medical center in Fairfield, 
Connecticut, which he indicated he visited as much as 3 to 4 
times a year.  The veteran testified that this clinic was 
purchased by another entity, and that his records are no 
longer available due to the change in ownership.  In an April 
1998 letter to the VA the veteran reported that he contacted 
the walk in facility and was advised that those records had 
not been retained.

The veteran has submitted the results of an August 1998 
audiological examination conducted by Mindy Braemer, M.A., 
CCC-A.  Ms. Braemer's evaluation contains uninterpreted 
graphical data which indicates that the veteran has 
significant enough bilateral hearing loss to constitute a 
disability for VA purposes.  38 C.F.R. § 3.385.  
Additionally, Ms. Braemer has diagnosed the veteran with mild 
to moderately severe sensorineural hearing loss bilaterally.

The veteran has also submitted private medical evidence from 
Dr. Edward M. Lane, a physician who specializes in the 
practice of Otolaryngology.  Dr. Lane reviewed Ms. Braemer's 
audiological examination and conducted his own physical 
examination of the veteran.  Dr. Lane concluded that the 
veteran experiences "neurosensory hearing loss with a dip at 
4,000 Hertz, consistent with a noise-induced hearing loss."  
Dr. Lane also expressed his impression that the veteran's 
hearing loss is "secondary to noise exposure during his 
service in Vietnam."

As discussed above, the veteran had at least some indication 
of subjective right ear hearing loss in service as well as 
complaints of ear problems.  In addition, while the veteran's 
SMRs are negative for evidence of left ear hearing loss, the 
absence of evidence of disability in service is not fatal to 
his left ear hearing loss claim.   See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In the instant case, there is medical evidence of a nexus 
between the veteran's current bilateral hearing loss and his 
active military service.  This nexus evidence is contained in 
Dr. Lane's letter, discussed above, which concludes 
specifically that the veteran's hearing loss is secondary to 
noise exposure during his service.  The veteran has also 
testified to noise exposure while working aboard ship. The 
evidence supports this assertion as it reflects that he 
served aboard ship as an engine mechanic.  Based upon these 
factors, the Board concludes that the veteran has presented a 
well-grounded claim for service connection for bilateral 
sensorineural hearing loss.  As a well grounded claim has 
been presented the VA has a duty to assist with the 
development of the case.  A VA examination to assess the 
nature and etiology of the veteran's current hearing loss is 
necessary.  

Accordingly, the claim is remanded to the RO for the 
following action:

1.  The RO should schedule the veteran 
for an examination by an otolaryngologist 
(ear, nose, and throat specialist) to 
determine the probable etiology of his 
bilateral sensorineural hearing loss.  
This examination should include an 
audiological evaluation. The 
otolaryngologist should be provided with 
the veteran's claims folder and a copy of 
this remand prior to the examination.  
The examiner(s) attention is called to 
the August 1998 audiological examination 
conducted by Mindy Braemer and the August 
1998 diagnosis and opinion provided by 
Dr. Edward Lane.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran has sensorineural 
hearing loss which is related to his 
service, particularly, as a result of 
acoustic trauma or excessive noise 
exposure during service.  

It is imperative that the evidence in the 
claims folder, including a complete copy 
of this REMAND, be reviewed in connection 
with the examination requested.  The 
examination results, and the rationale 
underlying any opinions expressed or 
conclusions drawn (to include citation, 
as necessary, to specific evidence in the 
record) should be fully set forth in a 
typewritten report.

2.  The RO should review the examination 
report to
determine if it is in compliance with 
this REMAND.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

3.  Upon completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for a bilateral 
sensorineural hearing loss in light of 
all relevant evidence, including evidence 
obtained in connection with this REMAND.  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be given 
an opportunity to respond before the case 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

